DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Claims 1 – 20 are entitled to a priority date of June 28, 2019.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 27 of US Patent No. 11143170 in view of Ishida (JP 63-235670). Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the comparative table below:

Claim 1 of Instant Application
Claim 1 of US 11143170
A shape memory alloy (SMA) actuator, comprising:

an SMA lifting tube that includes and extends between a first end and a second end and that is configured to be in thermal communication with a process fluid during operative use of the SMA actuator; and

a process fluid conduit configured to convey a process fluid flow of the process fluid; wherein the process fluid conduit includes a supply conduit and a return conduit; and wherein one or both of the supply conduit and the return conduit includes the SMA lifting tube;

wherein the SMA actuator is configured such that the process fluid flows through the SMA lifting tube during operative use of the SMA actuator; wherein the SMA actuator is configured to assume a conformation among a plurality of conformations defined between and including a first conformation and a second conformation; wherein the conformation of the SMA actuator is based, at least in part, on a temperature of the process fluid that is in thermal communication with the SMA lifting tube during operative use of the SMA actuator; wherein the SMA lifting tube is configured such that the second end translates relative to the first end at least partially along a lateral direction that is at least substantially perpendicular to at least a portion of the SMA lifting tube between the first end and the second end as the SMA actuator transitions between the first conformation and the second conformation; wherein the first end is configured to be operatively coupled to a first coupled component; wherein the second end is configured to be operatively coupled to a second coupled component; wherein the SMA actuator is configured to translate one or both of the first coupled component and the second coupled component relative to the other of the first coupled component and the second coupled component at least partially along the lateral direction as the SMA actuator transitions between the first conformation and the second conformation; and wherein the process fluid conduit is configured such that the process fluid flow flows:

(i) through the supply conduit to the second coupled component;

(ii) through the second coupled component from the supply conduit to the return conduit; and

(iii) through the return conduit away from the second coupled component.

A shape memory alloy (SMA) actuator, comprising: 

an SMA lifting tube that includes and extends between a first end and a second end and that is configured to be in thermal communication with a process fluid during operative use of the SMA actuator; 









wherein the SMA actuator is configured to assume a conformation among a plurality of conformations defined between and including a first conformation and a second conformation; wherein the conformation of the SMA actuator is based, at least in part, on a temperature of the process fluid that is in thermal communication with the SMA lifting tube during operative use of the SMA actuator; wherein the SMA lifting tube is configured such that the second end translates relative to the first end at least partially along a lateral direction that is at least substantially perpendicular to at least a portion of the SMA lifting tube between the first end and the second end as the SMA actuator transitions between the first conformation and the second conformation; wherein one of the first end and the second end is an upstream end of the SMA lifting tube; wherein the other of the first end and the second end is a downstream end of the SMA lifting tube; wherein the SMA actuator is configured such that the process fluid flows through the SMA lifting tube from the upstream end to the downstream end during operative use of the SMA actuator; wherein the SMA lifting tube includes an SMA coil; wherein at least 75% of the SMA coil extends within a coil plane when the SMA actuator is in one of the first conformation and the second conformation; and wherein the lateral direction is at least substantially perpendicular to the coil plane.


As seen above, the US Patent recites the same components as Claim 1 of the present application, except for the underlined portions which recite the first and second components. Ishida teaches a shape memory alloy element (1) in the form of a spiral pipe, in which hot and cold water (from high temperature tank 5 and low temperature tank 6, respectively) flow through the pipes in order to move a block (2). In this case, the SMA pipe and associated heating/cooling fluid flow through a first component (fixed block 4), and a second component (movable block 2) via supply and return conduits which include the SMA pipe (see Figure 1). Given the teachings of Ishida, it would have been obvious to one of ordinary skill in the art to modify the US Patent by having the heating/cooling flows also flow through blocks which represent the component being moved by the SMA tubes in order to yield the predictable result of securing the SMA tube to the first and second components to enable improved transfer of motion from the SMA tubes to the components. 

Claims 2 – 12 are also rejected based on the US Patent in view of Ishida or further in view of one of the other prior art references relied on below. 


Claims 13 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 18 of US Patent No. 11168584 in view of Ishida (JP 63-235670). Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the comparative table below:

Claim 13 of Instant Application
Claim 1 of US 11168584
A shape memory alloy (SMA) actuator, comprising:

an SMA lifting tube that includes and extends between a first end and a second end and that is configured to be in thermal communication with a process fluid during operative use of the SMA actuator; and

a process fluid conduit configured to convey a process fluid flow of the process fluid; wherein the process fluid conduit includes a supply conduit and a return conduit; and wherein one or both of the supply conduit and the return conduit includes the SMA lifting tube;

wherein the SMA actuator is configured such that the process fluid flows through the SMA lifting tube during operative use of the SMA actuator; wherein the SMA actuator is configured to assume a conformation among a plurality of conformations defined between and including a first conformation and a second conformation; wherein the conformation of the SMA actuator is based, at least in part, on a temperature of the process fluid that is in thermal communication with the SMA lifting tube during operative use of the SMA actuator; wherein the SMA lifting tube is configured such that the second end translates relative to the first end at least partially along a lateral direction that is at least substantially perpendicular to at least a portion of the SMA lifting tube between the first end and the second end as the SMA actuator transitions between the first conformation and the second conformation; wherein the first end is configured to be operatively coupled to a first coupled component; wherein the second end is configured to be operatively coupled to a second coupled component; wherein the SMA actuator is configured to translate one or both of the first coupled component and the second coupled component relative to the other of the first coupled component and the second coupled component at least partially along the lateral direction as the SMA actuator transitions between the first conformation and the second conformation; and wherein the process fluid conduit is configured such that the process fluid flow flows:

(i) through the supply conduit to the second coupled component;

(ii) through the second coupled component from the supply conduit to the return conduit; and

(iii) through the return conduit away from the second coupled component.

and

a thermal management system configured to regulate a temperature of a process fluid via thermal exchange between the process fluid and a thermal management fluid during operative use of the thermal management system, the thermal management system comprising:

a heat exchanger that at least partially defines a heat transfer region configured such that the thermal exchange between the process fluid and the thermal management fluid occurs within the heat transfer region during operative use of the thermal management system;

a process fluid conduit configured to convey a process fluid flow of the process fluid through the heat transfer region during operative use of the thermal management system; wherein the process fluid conduit includes a heat transfer portion that extends within the heat transfer region; and

an actuator assembly configured to selectively position the heat exchanger; wherein the

actuator assembly is configured to selectively assume a position among a plurality of positions that include a stowed position and a deployed position;

wherein the thermal management system is configured such that, when the actuator assembly is in the deployed position during operative use of the thermal management system, the heat transfer region extends within a thermal management fluid flow of the thermal management fluid such that the heat transfer portion is in thermal contact with each of the process fluid flow and the thermal management fluid flow and such that the process fluid flow flows in heat exchange relation with the thermal management fluid flow; and wherein the actuator assembly includes the SMA actuator.
A thermal management system configured to regulate a temperature of a process fluid via thermal exchange between the process fluid and a thermal management fluid during operative use of the thermal management system, the thermal management system comprising: a heat exchanger that at least partially defines a heat transfer region configured such that the thermal exchange between the process fluid and the thermal management fluid occurs within the heat transfer region during operative use of the thermal management system; a housing that selectively and operatively receives the heat exchanger; a process fluid conduit configured to convey a process fluid flow of the process fluid through the heat transfer region during operative use of the thermal management system, wherein the process fluid conduit includes a heat transfer portion that extends within the heat transfer region; and an actuator assembly configured to selectively position the heat exchanger relative to the housing, wherein the actuator assembly is configured to selectively assume a position among a plurality of positions that include a stowed position, in which the heat exchanger is at least substantially received within the housing, and a deployed position, in which the heat exchanger extends from the housing; wherein the actuator assembly includes a shape memory alloy (SMA) actuator configured to assume a conformation among a plurality of conformations defined between and including a first conformation and a second conformation, wherein the SMA actuator is configured to be in contact with the process fluid during operative use of the thermal management system, wherein, during operative use of the thermal management system, the conformation of the SMA actuator is based, at least in part, on the temperature of the process fluid that is in contact with the SMA actuator, and wherein the actuator assembly transitions from the stowed position to the deployed position responsive to the SMA actuator transitioning from the first conformation to the second conformation, and wherein the actuator assembly transitions from the deployed position to the stowed position responsive to the SMA actuator transitioning from the second conformation to the first conformation; and wherein the thermal management system is configured such that, when the actuator assembly is in the deployed position during operative use of the thermal management system, the heat transfer region extends within a thermal management fluid flow of the thermal management fluid such that the heat transfer portion is in thermal contact with each of the process fluid flow and the thermal management fluid flow and such that the process fluid flow flows in heat exchange relation with the thermal management fluid flow; and wherein the thermal management system is configured to bring the process fluid into thermal communication with the thermal management fluid within the heat transfer region to one or more of: (i) decrease the temperature of the process fluid during operative use of the thermal management system, and the thermal management system is configured such that the actuator assembly automatically transitions from the stowed position toward the deployed position when the temperature of the process fluid rises above a predetermined lower threshold temperature during operative use of the thermal management system; and (ii) increase the temperature of the process fluid during operative use of the thermal management system, and the thermal management system is configured such that the actuator assembly automatically transitions from the stowed position toward the deployed position when the temperature of the process fluid falls below a predetermined upper threshold temperature during operative use of the thermal management system.


As seen above, the US Patent recites the same components as Claim 13 of the present application, except for the underlined portions which recite the first and second components. Ishida teaches a shape memory alloy element (1) in the form of a spiral pipe, in which hot and cold water (from high temperature tank 5 and low temperature tank 6, respectively) flow through the pipes in order to move a block (2). In this case, the SMA pipe and associated heating/cooling fluid flow through a first component (fixed block 4), and a second component (movable block 2) via supply and return conduits which include the SMA pipe (see Figure 1). Given the teachings of Ishida, it would have been obvious to one of ordinary skill in the art to modify the US Patent by having the heating/cooling flows also flow through blocks which represent the component being moved by the SMA tubes in order to yield the predictable result of securing the SMA tube to the first and second components to enable improved transfer of motion from the SMA tubes to the components. 

Claims 14 – 20 are also rejected based on the US Patent in view of Ishida or further in view of one of the other prior art references relied on below.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 3 and 5 – 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishida (JP 63-235670).

With regards to Claim 1:

Ishida discloses a shape memory alloy (SMA) actuator (Figure 1), comprising:

an SMA lifting tube (pipes 1, made of NiTi alloy, see English translation) that includes and extends between a first end (end closer to block 4) and a second end (end closer to block 2) and that is configured to be in thermal communication with a process fluid (high temperature fluid in tank 5, low temperature fluid in tank 6, see English translation) during operative use of the SMA actuator; and

a process fluid conduit configured to convey a process fluid flow of the process fluid; wherein the process fluid conduit includes a supply conduit (see Figure 1, conduits extending from either of tanks 5, 6 or lower solenoid valve 7) and a return conduit (see Figure 1, conduits extending from upper solenoid valve 7 to either of tanks 5, 6); and wherein one or both of the supply conduit and the return conduit includes the SMA lifting tube (as seen in Figure 1, fluid flows from/to solenoid valves 7 to/from SMA pipes 1);

wherein the SMA actuator is configured such that the process fluid flows through the SMA lifting tube during operative use of the SMA actuator (see abstract: “a fluid is made to flow in the inner part of this pipelike element, heating or cooling it”); wherein the SMA actuator is configured to assume a conformation among a plurality of conformations defined between and including a first conformation and a second conformation (Figure only shows one conformation, but see English translation: “Especially, when a pipe-like element is formed into a coil shape, a large stroke can be obtained, which greatly contributes to practical use”); wherein the conformation of the SMA actuator is based, at least in part, on a temperature of the process fluid that is in thermal communication with the SMA lifting tube during operative use of the SMA actuator (see abstract and English translation); wherein the SMA lifting tube is configured such that the second end (end closer to block 2) translates relative to the first end (end closer to block 4) at least partially along a lateral direction that is at least substantially perpendicular to at least a portion of the SMA lifting tube between the first end and the second end (SMA pipes are coils which extend  at least partially in a vertical direction, from the perspective of Figure 1, and therefore the motion is in a perpendicular horizontal direction) as the SMA actuator transitions between the first conformation and the second conformation; wherein the first end is configured to be operatively coupled to a first coupled component (fixed block 4); wherein the second end is configured to be operatively coupled to a second coupled component (moveable block 2); wherein the SMA actuator is configured to translate one or both of the first coupled component and the second coupled component relative to the other of the first coupled component and the second coupled component at least partially along the lateral direction as the SMA actuator transitions between the first conformation and the second conformation (“moveable” block, see direction arrows in Figure 1); and wherein the process fluid conduit is configured such that the process fluid flow flows:

(i) through the supply conduit to the second coupled component; (ii) through the second coupled component from the supply conduit to the return conduit; and (iii) through the return conduit away from the second coupled component (as seen in Figure 1, heating or cooling fluid flows from one of the tanks 5, 6, to the solenoid valve, through the lower SMA pipe 1, through the moveable block 2, then away from the moveable block 2 through the upper SMA pipe, into a solenoid valve, and back to either of the tanks 5, 6, see also English translation).

With regards to Claim 2:

Ishida discloses the SMA actuator is configured to exert a force to one or both of: (i) push the first coupled component and the second coupled component away from one another; and (ii) pull the first coupled component and the second coupled component toward one another (as per the moveable bock 2 arrows in Figure 1, the moveable block 2 gets pushed away from block 4 when the SMA pipes expand, and pulled into block 4 when the SMA pipes contract, see also English translation).

With regards to Claim 3:

Ishida discloses the first end and the second end are separated by a separation distance (see Figure 1, block 4 and block 2 are separated by some distance), as measured along a direction parallel to the lateral direction; wherein the SMA actuator is configured such that the separation distance varies as the SMA actuator transitions between the first conformation and the second conformation (block 4 is fixed, so as block 2 moves, the distance varies); and wherein the SMA actuator is configured such that the separation distance is at least substantially constant when the process fluid that flows in thermal communication with the SMA lifting tube maintains the SMA lifting tube at a substantially constant temperature during operative use of the SMA actuator (as per normal SMA use, a change in temperature is needed to expand/contract the SMA pipe and without said temperature change, there is no movement, see English translation).

With regards to Claim 5:

Ishida discloses each of the first coupled component and the second coupled component includes a respective anterior side and a respective posterior side opposite the respective anterior side (as shown in Figure 1, blocks 2 and 4 are three-dimensional and includes anterior and posterior sides); and wherein the supply conduit is: (i) operatively coupled to the first coupled component at a location proximal to the anterior side of the first coupled component relative to a location at which the return conduit is operatively coupled to the first coupled component; and (ii) operatively coupled to the second coupled component at a location proximal to the posterior side of the second coupled component relative to a location at which the return conduit is coupled to the second coupled component (as shown in Figure 2, both blocks 2 and 4 have supply and return portions of piping running through them in a manner consistent with the recitation above).

With regards to Claim 6:

Ishida discloses each of the first coupled component and the second coupled component includes a respective anterior side and a respective posterior side opposite the respective anterior side (as shown in Figure 1, blocks 2 and 4 are three-dimensional and includes anterior and posterior sides); and wherein the supply conduit is: (i) operatively coupled to the first coupled component at a location proximal to the anterior side of the first coupled component relative to a location at which the return conduit is operatively coupled to the first coupled component; and (ii) operatively coupled to the second coupled component at a location proximal to the anterior side of the second coupled component relative to a location at which the return conduit is operatively coupled to the second coupled component (as shown in Figure 2, both blocks 2 and 4 have supply and return portions of piping running through them in a manner consistent with the recitation above, note that the term proximal is relative under broadest reasonable interpretation, and one of ordinary skill in the art would, based on Figure 1, regard the piping as being proximal to either side of the blocks).

With regards to Claim 7:

Ishida discloses each of the first coupled component and the second coupled component includes a respective first outboard side (as shown in Figure 1, blocks 2 and 4 are three-dimensional and includes outboard and inboard sides); and wherein one of the supply conduit and the return conduit is: (i) operatively coupled to the first coupled component at a location proximal to the first outboard side of the first coupled component relative to a location at which the other of the supply conduit and the return conduit is operatively coupled to the first coupled component; and (ii) operatively coupled to the second coupled component at a location proximal to the first outboard side of the second coupled component relative to a location at which the other of the supply conduit and the return conduit is operatively coupled to the second coupled component (as shown in Figure 2, both blocks 2 and 4 have supply and return portions of piping running through them in a manner consistent with the recitation above, note that the term proximal is relative under broadest reasonable interpretation, and one of ordinary skill in the art would, based on Figure 1, regard the piping as being proximal to either side of the blocks).

With regards to Claim 8:

Ishida discloses the first coupled component includes a first coupled component tube support that includes a pair of spaced apart first coupled component tube support extensions respectively positioned proximal to a first outboard side and a second outboard side of the first coupled component (see portions of piping that flow through and extend through fixed block 4); wherein the second coupled component includes a second coupled component tube support that includes a pair of spaced apart second coupled component tube support extensions respectively positioned proximal to the first outboard side and the second outboard side of the second coupled component (see portions of piping that extend and flow through moveable block 2); and wherein each of the supply conduit and the return conduit is operatively coupled to each of the pair of first coupled component tube support extensions and to each of the pair of second coupled component tube support extensions (as shown in Figure 2, the piping that extends through the blocks themselves is part of the SMA pipes and supply/return conduits).

With regards to Claim 9:

Ishida discloses the SMA lifting tube is a first SMA lifting tube (lower SMA pipe 1); wherein the SMA actuator further includes a second SMA lifting tube (upper SMA pipe 1); wherein the first end of the second SMA lifting tube is configured to be coupled to the second coupled component (coupled to block 2); and wherein the second end of the second SMA lifting tube is configured to be coupled to the first coupled component (coupled to block 4, as shown in Figure 1).

With regards to Claim 10:

Ishida discloses the supply conduit includes one of the first SMA lifting tube and the second SMA lifting tube; and wherein the return conduit includes the other of the first SMA lifting tube and the second SMA lifting tube (as seen in Figure 1, supply goes through lower SMA pipe 1, and return goes through upper SMA pipe 1).

With regards to Claim 11:

Ishida discloses one of the first SMA lifting tube and the second SMA lifting tube is a driving SMA lifting tube; wherein the other of the first SMA lifting tube and the second SMA lifting tube is a following SMA lifting tube; and wherein, during operative use of the SMA actuator, the driving SMA lifting tube exerts a greater magnitude of force to move the first coupled component and the second coupled component relative to one another relative to a force exerted by the following SMA lifting tube (this is regarded as functional language which imparts no additional structure – however, under broadest reasonable interpretation, the lower SMA pipe 1 will absorb heat during supply, and thus there will be less heat for the upper SMA pipe to absorb. As such, since the lower MSA pipe is exposed to a greater temperature gradient, it will exert more force to move block 2 than the upper SMA pipe would). 

With regards to Claim 12:

Ishida discloses the supply conduit includes the driving SMA lifting tube (lower SMA pipe 1); and wherein the return conduit includes the following SMA lifting tube (upper SMA pipe 1, see explanation in rejection of Claim 11 above).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ishida (JP 63-235670) in view of Petrakis (US 7655001).

With regards to Claim 4:

Ishida does not explicitly disclose the second coupled component is supported relative to the first coupled component exclusively via one or both of the supply conduit and the return conduit instead appearing to show a ground surface supporting block (2). However, one of ordinary skill in the art could envision the system of Ishida in other applications, as Ishida itself teaches (see English translation: “relates to a pipe-shaped shape memory alloy actuator used for robots, sensors and the like”). Petrakis (Figures 56 – 61) teaches an SMA actuator (508) in the form of a coil spring, which acts to push/pull a coupled component (506), wherein the coupled component is supported exclusively via the SMA actuator (as seen in e.g. Figures 57, 58, 61). Although Petrakis does not teach a pipe SMA with a process fluid flowing therethrough, one of ordinary skill in the art would glean from Petrakis that, depending on the application, the concept of an SMA actuator exclusively supporting a couple component. Given these teachings, one of ordinary skill in the art would have found it obvious to modify the system of Ishida by having the SMA pipes (1) exclusively support block (2) as it translates horizontally with the SMA pipes.


Allowable Subject Matter

Claims 13 – 20 would be allowable upon timely filing of a terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d). 

Examiner suggests applicant carefully distinguish between the coupled components of Claim 1 and the heat exchanger of Claim 13, since the heat exchanger appears to be one of the first and second coupled components. 


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Friday, July 1, 2022